             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                      1:19-cv-226-MOC-WCM

WILLIAM ORR,                     )
                                 )
                 Plaintiff,      )
v.                               )
                                 )                     ORDER
UNITED STATES                    )
ENVIRONMENTAL                    )
AGENCY, ET AL.                   )
                                 )
                 Defendants.     )
_________________________________)

      This matter is before the Court on the following:

             Federal Defendants’ Motion for Extension of Time to File Reply

               Brief Pending Resolution of Plaintiff’s Motion For Leave (Doc.

               30), and

             Motion for Extension of Time by Defendants French Broad

               Electric Membership Corporation and Jeff Loven (Doc. 31).

      On July 19, 2019, Plaintiff William Orr (“Plaintiff”), who is appearing

pro se, filed a Complaint against the United States Environmental Protection

Agency, the United States Department of Interior, the United States Forest

Service, the United States Fish and Wildlife Service (collectively, “Federal

Defendants”), and against French Broad Electric Membership Corporation,

and Jeff Loven (collectively, “Private Defendants”). Doc. 1.
        The Private Defendants and the Federal Defendants filed Motions to

Dismiss on September 13, 2019 and September 30, 2019, respectively. Docs. 16

& 20.

        Plaintiff was subsequently granted two extensions of time to respond to

the Motions to Dismiss, with Plaintiff’s last deadline to do so being November

29, 2019. Docs. 25 & 27.

        On December 5, 2019, Plaintiff filed an opposition to the Motions to

Dismiss (Doc. 28) and a “Joint Motion for Leave to File Out of Time and to File

Amended Complaint” (Doc. 29) (“Motion for Leave to File and to Amend”),

which included a proposed Amended Complaint.

        The Federal Defendants and the Private Defendants now request that

their deadlines for filing replies in support of their Motions to Dismiss be held

in abeyance and/or that, if the Court allows Plaintiff to amend his complaint,

Defendants be allowed three weeks to respond to the Amended Complaint.

Docs. 30 & 31.

        Defendants’ responses to Plaintiff’s Motion for Leave to File and to

Amend are currently due by December 19.

        To promote procedural clarity, as well as the efficient use of the resources

of the parties and the Court, the instant motions will be granted in part as

stated herein.



                                          2
      IT IS THEREFORE ORDERED THAT Federal Defendants’ Motion for

Extension of Time to File Reply Brief Pending Resolution of Plaintiff’s Motion

For Leave (Doc. 30), and the Motion for Extension of Time by Defendants

French Broad Electric Membership Corporation and Jeff Loven (Doc. 31) are

GRANTED IN PART and the deadline for all Defendants to file replies in

support of their Motions to Dismiss is TEMPORARILY STAYED pending

determination of Plaintiff’s request to amend his Complaint.


                          Signed: December 18, 2019




                                         3
